Citation Nr: 0705065	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
left ankle fracture, evaluated as zero percent 
(noncompensably) disabling from June 20, 1997 to June 2, 
1998, and 10 percent disabling thereafter.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
situational depression.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 1998, September 2003, and August 
2004 decisions by the RO.

As certified to the Board, the issues on appeal do not 
include any issue relative to the initial evaluation of the 
veteran's service-connected left ankle disability.  However, 
the record shows that that issue was previously before the 
Board in June 2000, when it was remanded for additional 
development.  In February 2004, while the issue was in remand 
status, the RO granted a 10 percent rating for the 
disability, effective from June 3, 1998.  Inasmuch as the RO 
did not grant the maximum rating available, and did not make 
the compensable award effective from June 20, 1997 (the 
effective date of the award of service connection), the issue 
remains in appellate status.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed an NOD as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required.


REMAND

In February 2004, the veteran filed a VA Form 9 (Appeal to 
Board of Veterans Appeals) wherein he requested a BVA video-
conference hearing in connection with his claim for TDIU.  In 
light of the veteran's request, his claims file must be 
returned to the agency of original jurisdiction so that his 
representative can review it.  A remand is required.  
38 C.F.R. §§ 19.9, 20.700(e) (2006).

The veteran's testimony at hearing appears likely to generate 
information relevant to the other issues presently on appeal.  
Accordingly, the Board will defer action on those issues 
until the veteran has had an opportunity to appear.

In November 2006, the RO furnished a statement of the case 
(SOC) to the veteran and his representative, pertaining to 
new issues (i.e., issues other than those listed above, on 
the title page of this REMAND).  Thereafter, the claims file 
was transferred to the Board prior to expiration of the 
period within which the veteran could file a substantive 
appeal as to those issues.  38 C.F.R. § 20.302(b).  On 
remand, the RO should locate and associate with the claims 
file any temporary folders it may be maintaining on behalf of 
the veteran, so that a determination can be made, prior to 
hearing, as to whether any additional issues have been 
perfected for appeal.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Locate and associate with the 
claims file any temporary folders that 
are being maintained at the RO on 
behalf of the veteran.

2.  Thereafter, schedule the veteran 
for a BVA video-conference hearing 
before a Veterans Law Judge of the 
Board.

After the veteran and his representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


